DETAILED ACTION
Response to Amendment
This Office Action is in response to the Amendment filed 03 June 2021.
No claims have been amended.
No claims have been canceled.
A Terminal Disclaimer filed 03 June 2021 has been approved.
Claims 1-20 are pending and have been examined in this Office Action.
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments






The nonstatutory double patenting rejection with regards to U.S. Patent No. 10,373,266 B2 is respectfully withdrawn as a Terminal Disclaimer has been entered and approved. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Best U.S References: Goodbody et al., US Patent Application Publication 2007/0179870 A1 (“Goodbody”) in combination with Holmes et al., US Patent Application Publication 2006/0015418 A1 (“Holmes”) teach a system and method of account reconciliation and the auditing of invoice and payment records regarding the shipment of goods.
The following is an Examiner’s Statement of Reasons for Allowance:  No prior art cited here or in any previous Office Action fully anticipates nor renders the claims least “receiving an invoice …from a first entity; receiving a manifest …from a second entity that is different from the first entity.”  The cited references also fail to disclose or make obvious “receiving contract information …from a third entity, the third entity being different from the first and second entity; and conducting …an audit of the shipment record based at least in part on the contract information”.  In the dependent claims the cited references fail to disclose or make obvious “determining that the shipment record failed the audit and responsively:  receiving a replacement data set; generating a replacement shipment record comprising the replacement data set; and conducting a second audit of the replacement shipment record.”  The cited references also fail to disclose or make obvious that the contract information received in Claim 1) is “an ocean carrier hired by a company to transport the goods across the ocean” and that “the contract information comprises contractual terms between the ocean carrier and the company shipping the goods.”  Therefore, the combinations of limitations, clearly presented in the claims of this Application are novel, unobvious and allowable.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863.  The examiner can normally be reached on Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL DANNEMAN/Primary Examiner, Art Unit 3687